Citation Nr: 0810213	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  94-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for epididymitis, 
including as secondary to residuals of a ventral meatotomy.

2. Entitlement to service connection for residuals of a left 
testicle excision, including as secondary to residuals of a 
ventral meatotomy.

3. Entitlement to a rating in excess of 20 percent from 
August 25, 1995 to October 5, 2005 for residuals of a ventral 
meatotomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1972.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 1992 rating 
decision of the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied 
service connection for epididymitis and residuals of a left 
testicle excision and granted service connection for 
residuals of a ventral meatotomy, rated noncompensable from 
December 11, 1991.  In August 1995, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  In May 1999 and December 1999, the Board 
remanded the claims for further development.  In a decision 
issued in February 2005, the Board denied the veteran's 
claims of service connection for epididymitis and residuals 
of left testicle excision, denied a compensable rating for 
residuals of a ventral meatotomy prior to August 25, 1995, 
and granted a 20 percent rating from August 25, 1995.  The 
veteran appealed that decision to the Court.  In January 
2008, the Court issued an order that vacated the February 
2005 Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the January 2008 Joint Motion by the parties.  The veterans 
claims file is now in the jurisdiction of the Atlanta, 
Georgia RO.

As noted, the Board's February 2005 decision denied a 
compensable rating for residuals of a ventral meatotomy prior 
to August 25, 1995 and granted a 20 percent rating from that 
date.  The parties Joint Motion states that it does not want 
to disturb the Board's conclusion that the veteran was 
entitled to a compensable rating.  Hence, as the Board's 
decision assigned an effective date of August 25, 1995 for 
the compensable rating, the noncompensable rating prior to 
that date is not before the Board and remains final.  The 
Board also notes that an April 2006 rating decision assigned 
a 60 percent rating for residuals of a ventral meatotomy, 
effective from October 5, 2005.  The veteran has not appealed 
that decision and it is not before the Board.  The issue has 
been characterized accordingly.

The issues of service connection for epididymitis and 
residuals of a left testicle excision are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1. Prior to May 10, 2004, residuals of a ventral meatotomy 
were manifested by awakening to void three to four times a 
night and daily wearing of absorbent material; a daytime 
voiding interval less than one hour, awakening to void 4 to 5 
times a night, or a need to change absorbent materials 2 to 4 
times a day was not shown.

2. From May 10, 2004 until October 5, 2005 residuals of a 
ventral meatotomy are shown to have necessitated the wearing 
of absorbent materials that had to be changed 5 times a day. 


CONCLUSION OF LAW

The veteran's residuals of a ventral meatotomy warrant 
"staged" ratings of 20 percent prior to May 10, 2004 and 60 
percent from that date.  38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (Code) 
7518 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the July 1992 rating decision that is on appeal granted 
service connection for residuals of a ventral meatotomy and 
assigned a rating for the award, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2004 supplemental statement of the case (SSOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating and readjudicated the matter.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Board notes its awareness of the 
Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), regarding notice required in an increased 
rating claim.  While the Court's decision appears to be 
limited to a new claim for an increased rating and not to 
apply to an initial increased rating claim, the Board notes 
for the record that there was no prejudice to the veteran 
because he did not receive this notice prior to the initial 
adjudication of the case, as he subsequently received 
compliant notice in the July 2004 SSOC, as is required in an 
initial increased rating situation.  38 U.S.C.A. § 7105.  He 
has had ample opportunity to respond/ supplement the record 
regarding his claim, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

All evidence relevant to the veteran's claim has been 
secured.  The RO arranged for VA examinations in July 1997, 
April 2003, and May 2004.  The veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Court has held that in claims for increased ratings, 
"staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As explained 
in detail below, the Board has found that "staged" ratings 
are appropriate in this case. 

Here, the veteran's ventral meatotomy residuals are currently 
rated (by analogy to stricture of the urethra) 20 percent 
under 38 C.F.R. § 4.115b, Code 7518.  Stricture of the 
urethra will be rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Code 7518.  Voiding dysfunction is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  38 C.F.R. § 4.115a.  

For urine leakage, a 20 percent rating is warranted where the 
condition requires the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 40 percent 
rating is warranted where the condition requires the wearing 
of absorbent materials that must be changed 2 to 4 times a 
day.  A 60 percent rating is warranted where the condition 
requires the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times a day.  

The criteria for rating urinary frequency specify that a 20 
percent rating is warranted where there is a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  Id.  A 40 percent rating is 
warranted where there is a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

At the August 1995 hearing, the veteran testified that he had 
urinary frequency of 4 or 5 times a day and that it was 
"maybe about 4 to 5 times at night."  He reported wearing 
absorbent material on a daily basis.  

On July 1997 VA examination, the veteran reported a daytime 
voiding frequency of every three to four hours and waking up 
to void three to four times a night.  

On April 2003 VA examination the veteran reported awakening 
at night to urinate several times and frequently urinating 
during the day.  

On May 10, 2004 VA examination, the veteran reported 
urinating 9 times a day at intervals of 2 hours and 3 times 
during the night at intervals of 2 hours.  He reported 
trouble starting urination and a weak urine flow.  At the 
beginning of the examination report, the examiner noted the 
veteran required a change of absorbent material as often as 2 
times a day; later in the examination report, it was noted he 
required a change of absorbent material as often as 3 times a 
day.  He did not require the use of an appliance.  

A June 2004 letter from the May 2004 VA examiner indicates 
that the veteran had asked him to update his file and to 
change an answer in his history form to reflect that he has 
to change absorbent material 5 times a day.  

In a February 2006 statement, the veteran clarified that when 
he reviewed the May 2004 examination report, he noticed an 
error regarding how many absorbent pads he used a day and 
that he went to speak to the VA examiner to ask him to change 
his answer to reflect the correct number of absorbent pads 
worn a day.

Prior to May 10, 2004

The record prior to May 10, 2004 reflects the veteran wore 
absorbent material on a daily basis; there was no evidence 
that he needed to change pads 2 to 4 times a day; hence, he 
was not entitled to an increased 40 percent rating based on 
voiding dysfunction prior to May 10, 2004.  

During the August 1995 hearing, the veteran testified that he 
had nighttime voiding "maybe about 4 to 5 times a night."  
This testimony reflects uncertainty from the veteran 
regarding how often he awoke to void and subsequent history 
provided during VA medical examinations does not support that 
he awakened to void 5 times during the night.  Specifically, 
on July 1997 VA examination, he reported a nighttime voiding 
frequency of 3 to 4 times a night and on May 2004 VA 
examination, he reported nighttime voiding frequency of 3 
times a night.  Hence, the preponderance of the evidence is 
against a finding that the veteran had nighttime voiding five 
or more times a night.  The evidence also does not reflect 
that the veteran experienced a daytime voiding interval of 
less than one hour.  On July 1997 VA examination he reported 
a daytime voiding frequency of every 3 to 4 hours; on May 
2004 VA examination, he reported a daytime voiding frequency 
of every 2 to 3 hours.  Other evidence of record indicates 
frequent daytime and nighttime voiding, but does not provide 
specific time intervals to sufficiently determine the 
frequency.  Hence, the preponderance of the evidence is 
against a rating in excess of 20 percent based on urinary 
frequency prior to May 10, 2004.  

There is no evidence the veteran experienced urinary 
retention requiring intermittent or continuous 
catheterization that would warrant a higher, 30 percent, 
rating for obstructed voiding prior to May 10, 2004.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for residuals of a ventral meatotomy 
prior to May 10, 2004.

From May 10, 2004

A June 2004 letter from the May 10, 2004 VA examiner 
indicates that the veteran requested that medical history 
provided on May 2004 VA examination be revised to show that 
the veteran changed absorbent material 5 times a day, rather 
than the 3 times a day reflected by the examination report.  
This letter and the subsequent February 2006 statement from 
the veteran shows that on May 10, 2004 VA examination he was 
changing absorbent material 5 times a day.  Notably, 
frequency of absorbent material change is a finding that must 
essentially be based on self-report.  There is nothing in the 
record to lead the Board to question the veteran's self-
report regarding the frequency of his changing of absorbent 
materials, and his treating VA physician appears to have 
endorsed the self-report.  Hence, he is entitled to a 60 
percent rating from the date of the May 10, 2004 VA 
examination, as the June 2004 letter merely reflects a 
correction of information from that examination report.

As 60 percent is the maximum schedular rating available under 
the relevant criteria, consideration of whether referral for 
extraschedular evaluation is necessary.  However, there is no 
objective evidence or allegation in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to residuals of a ventral meatotomy, or other factors of like 
gravity, which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321.


ORDER

"Staged" ratings (20 percent prior to May 10, 2004 and 60 
percent from that date) are granted for residuals of a 
ventral meatotomy, subject to regulations governing payment 
of monetary awards.


REMAND

The veteran alleges that preexisting epididymitis was 
aggravated during service and that a left testicle excision 
performed in 1988 resulted from aggravation of epididymitis 
during service.  He has alternatively alleged that these 
disabilities are secondarily related to service-connected 
residuals of a ventral meatotomy.  

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

Epididymitis was not noted on service entrance examination 
and the veteran is presumed sound.  However, the veteran has 
consistently reported a history of preexisting epididymitis 
and in the January 2008 Joint Motion, the parties did not 
dispute the Board's February 2005 finding that the record 
contained clear and unmistakable evidence that epididymitis 
pre-existed service.  What remains at issue is whether there 
is clear and unmistakable evidence that preexisting 
epididymitis was not aggravated by the veteran's service and 
ultimately resulted in the post-service left testicle 
excision or whether epididymitis or left testicle excision is 
related to service-connected residuals of a ventral 
meatotomy.  The Joint Motion also stated that the Board's 
decision did not adequately explain whether any relationship 
exists between the left testicle excision and epididymitis.  
After careful review of the record, the Board has determined 
that a remand for another examination and opinion is 
necessary to adequately respond to the Court Order and Joint 
Motion.  

The record reflects there may also have been some 
insufficiencies in the VCAA notice provided to the veteran 
(as the initial rating decision in this case was issued prior 
to enactment of the VCAA).  As previously noted, a VCAA 
notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  VCAA notification letters were 
issued in February 2003 and September 2003.  While these 
letters substantially complied with VCAA notice requirements 
and told the veteran the evidence he needed to submit to 
substantiate a service connection claim, they did not 
specifically inform him of the requirements for proving a 
claim of secondary service connection.  They also did not 
tell him to submit to VA all pertinent evidence in his 
possession.  Additionally, during the pendency of this 
appeal, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
these notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him of 
the evidence required to support a claim of 
secondary service connection and that he 
should submit all pertinent evidence in his 
possession.  The RO should also send notice 
regarding the rating of epididymitis and 
residuals of a left testicle excision and 
effective date of any awards as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

2.	The RO should then arrange for the 
veteran to be afforded a VA urology 
examination to assess epididymitis and 
residuals of a left testicle excision.  The 
examiner should thoroughly review the 
veteran's claims file.  The examiner must 
explain the rationale for all opinions 
given, considering textual evidence of 
record and accepted medical principles 
pertaining to the history, manifestations, 
clinical course, and character of 
epididymitis and left testicle excision.  
The examiner should explain the 
relationship, if any between the veteran's 
epididymitis during service and left 
testicle excision in 1988.  The examiner 
should respond to the following questions:

A) (1) Was there a measurable increase in 
the severity of preexisting epididymitis 
during service?  (2) If there was a 
measurable increase in the severity of 
preexisting epididymitis during service, was 
it beyond that attributable to the natural 
progress of the disability?

	B) Is it at least as likely as not (a 50% or 
better probability) that recurrent 
epididymitis was (1) caused (proximately due 
to) or (2) aggravated by (and if so, to what 
degree?) service-connected residuals of a 
ventral meatotomy?  

C) Is it at least as likely as not (a 50% or 
better probability) that the veteran's left 
testicle excision was (1) caused 
(proximately due to) or (2) aggravated by 
(and if so, to what degree?) service-
connected residuals of a ventral meatotomy?  

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.
        
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


